Citation Nr: 0302083	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for conjunctivitis.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a disorder 
manifested by swollen joints.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1948 to May 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A July 1999 rating decision denied 
service connection for conjunctivitis, a left knee disorder, 
swollen joints, bronchitis, and bilateral hearing loss.  
Service connection for tinnitus was denied in a February 2000 
decision.  The veteran requested a Travel Board hearing at 
the RO, but withdrew the request in November 2000.


FINDINGS OF FACT

1.  Chronic conjunctivitis was not manifested in service, and 
there is no competent evidence that the veteran now has 
conjunctivitis.

2.  The veteran's left knee injury in service was acute and 
produced no residual disability; there is no competent 
evidence that he now has a knee disability.

3.  A disability characterized by swollen joints was not 
manifested in service, and there is no competent evidence 
that the veteran now has such disability.

4.  The veteran's bronchitis in service was acute and 
resolved with treatment; there is no competent evidence that 
he now has bronchitis.

5.  A hearing loss was not manifested in service, and there 
is no competent evidence that the veteran now has a hearing 
loss disability of either ear.
6.  Tinnitus was not manifested in service, and there is no 
competent evidence that the veteran now has such disability.


CONCLUSIONS OF LAW

1.  Service connection for conjunctivitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  Service connection for a disability manifested by swollen 
joints is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  Service connection for bronchitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

5.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

6.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 
The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claims have been 
considered on the merits.  The record includes VA records and 
service medical records.  The appellant was notified of the 
applicable laws and regulations.  The rating decision, the 
statement of the case, and the supplemental statement of the 
case have informed him what he needs to establish entitlement 
to the benefits sought and what evidence VA has obtained.  
The veteran was specifically notified of the enactment and 
provisions of the VCAA, including his and VA's relative 
responsibilities in obtaining evidence in August 2001 
correspondence and in a September 2002 supplemental statement 
of the case.  The August 2001 letter also specified the 
evidence still required, and informed the veteran of what 
information and evidence he was responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

Service medical records reveal that there were no 
disabilities or defects present on March 1948 entrance 
examination.  On February 1960 examination for reenlistment, 
the veteran reported a history of a traumatic injury to the 
left knee, with no sequelae.  In July 1960, bronchitis was 
diagnosed.  This was treated and resolved fully.  The veteran 
was also observed for tuberculosis following a proven case 
aboard his ship, but no disease was found.  In July 1963, the 
veteran complained of swollen upper eyelids.  Bilateral 
conjunctivitis was diagnosed.  The condition persisted for 
approximately six months.  On ophthalmologic consultation in 
January 1964, the diagnosis of conjunctivitis was rejected, 
and the complaints were attributed to an allergic reaction.  
The condition resolved fully with treatment.  In March 1967, 
the veteran complained of left shoulder pain.  
Musculoskeletal pain was diagnosed.  The records reflect no 
complaints of or treatment for hearing problems.  Hearing 
loss or tinnitus was not noted.  On April 1970 examination 
for separation, no defect, other than poor uncorrected 
vision, was noted.

VA treatment records from November 1998 to July 2000 reveal 
complaints of burning in the left eye and neck pain in 
November 1998.  Degenerative joint disease of the neck was 
diagnosed.  On February 1999 optometry, the only diagnosis 
was refractive error.  On November 1999 general physical 
examination, the veteran had no specific complaints; he 
merely wanted a check-up.  Eczema was the sole diagnosis.  In 
March 2000, the veteran complained of left leg and ankle 
pain, which began 2 to 3 years prior.  Musculoskeletal pain 
was diagnosed.  On April 2000 examination, all extremity 
joints were within normal limits.  The veteran complained of 
left leg, knee, and ankle pain of 30 years duration.  
Degenerative joint disease of the cervical spine was 
diagnosed by x-ray.  X-rays of the left leg showed no 
degenerative changes.

VA treatment records from April 2002 to November 2002 reveal 
no complaints or treatment as to any of the claimed 
disorders.

Analysis

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West 12 Vet. App. 247, 253 (1999). 

Here, conjunctivitis was suspected in service, then ruled 
out.  There is no competent evidence that the veteran now has 
conjunctivitis.  An apparent left knee injury in service was 
acute, no current residual disability is shown.  A disability 
characterized by swollen joints was not manifested in 
service, and is not currently shown.  Bronchitis in service 
was acute, and resolved without residual disability.  
Bronchitis is not currently shown.  Hearing loss and tinnitus 
were not manifested in service, and are not currently shown.  
In short, the requirements needed to prevail in a claim of 
service connection are not satisfied with respect of any of 
the disabilities at issue.  The veteran has alleged that each 
of these disorders is present, but as a layperson, he is not 
competent to render an opinion on a matter requiring 
specialized medical knowledge, such as diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, although he 
has complained of left knee pain, pain alone is not a 
disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed.Cir. 2001).  In the absence of any [current] disability, 
service connection cannot be granted.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

The Board notes that the duty to provide an examination does 
not attach unless there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  Here, in the complete absence of 
any current medical evidence supporting the veteran's claims, 
and without any competent evidence that if any of the 
disabilities was found, it would be related to disease or 
injury in service, such assistance is not required.


ORDER

Service connection for conjunctivitis, a left knee disorder, 
a disorder manifested by swollen joints, bronchitis, 
bilateral hearing loss, and tinnitus is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

